Exhibit 10.20
(GRAPHIC) [b80583b8058301.gif]

AMENDMENT OF SOLICITATiON/MODIRCATiON OF CONTRACT |1 CQ"TRACT!DNO “ |™* of pages
2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT HO. (If applicable) Twenty-Six (26) | See Block 16C. | 6. ISSUED BY
CODE 7! ADMINISTERED BY (if other than Item 6) CODE I National Institutes of
Health National Heart, Lung, and Blood Institute BDR Contracts Branch, OA, DERA,
NHLBI 6701 Rockledge Drive (RKL2), MSC 7902 AiiN: 268987144 Bethesda, MD
20892-7902 OMB No. 0990-0115 j Program Name: NHLBI Repository 3. NAME AND
ADDRESS OF CONTRACTOR (No., Street, county, State and ZIP Code) (.<) 9A.
AMENDMENT OF SOLICITATION NO. 96. DATED (SEE ITEM ^3) SeraCare Life Sciences,
Inc. DBA SeraCare BioServices 217 Perry Parkway 10A modification of contract;
Gaithersburg, MD 20877 order no. ,/ N01-HB-87144 10B. DATED (SEE ITEM 13) code
facility code June 15, 1998 11. THiS ITEM APPLIES TO AMENDMENTS OF SOLICITATIONS
j j The above numbered solicitation is amended as set forth in Item 14. The hour
and dale specified for receipt or Offers j | is extended, | | is not extended
Offerers musi acknowledge receipt of this amendment prior to ttie hour and dale
specified in Ihe solicitation or as amended, by one of Bia following methods:
(a) By completing Items 8 end 15. and resuming copies of ihe amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate lelier or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change ray be
made by telegram or letter, pfovitied each telegram or letter makes reference to
Ihe solicitation and this amendment, and is received prior to ihe opening hour
and date specified. 12. accounting and appropriation data (if required) FY 2010
Funds Obligated $1,018,478 EiN 1-330056054-A1 DOC. No. N1HB87144A O.C. 25.55
DUNS No. ###-##-#### NHLBi CAN 0-8470217 $1,018,478 13. THIS ITEM APPLIES ONLY
TO MODIFICATIONS OF CONTRACTS/ORDERS, ™ ___^ IT MODIFiESTHE CONTRACT/ORDER NO.
AS DESCRIBED IN ITEM 14. [a! THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify
authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO.
IN ITEM ( ’ 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODiFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation data,
etc.) SET FORTH IN ITEM 14. PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS
S UPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: , D. OTHER
(Specify type of modification and authority) I FAR 1.602-1 and Limitation of
Funds, FAR 52.232-22 E. IMPORTANT: Contractor ^ is not, [I is required to sign
this document and return copies to the issuing office. 14. DESCRIPTION OF
AMENDMENT/MO DIFICATiON (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.) PURPOSE: To provide
incremental funding to cover contract performance through April 30, 2011.
CONTRACT AMOUNT: Estimated Cost Fixed Fee Total Est Cost Plus Fixed Fee
Previously Allotted $16,978,866 $1,001,702 $17,980,568 Allotted by this
Modification 956,317 62,161 1,018,478 Amount Remaining to be Obligated Q 0___Q
Total Contract Amount $17,935,183 $1,063,863 $18,999,046 (Unchanged) EXPIRATION
DATE: April 30, 2011 (Unchanged) CONTRACT TYPE: Cost Reimbursement (Completion)
Except as provided herein, all items and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect. 15A. NAME AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print) Rick Phillips ^. Contracting Officer 15B
CONTRACTOR/OFFERORJ 7j7 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE
SIGNED ihrlTm A , ^mr 4/3^ / /raapaftjfs of person authorized to sign.) | / / |
(Signature of Contracting Officer) I '' NSN 7540/&yii4i ! 807030-105 STANDARD
FORM 30 (REV. 10-83) PREViOUSfrflaON UNUSABLE Prescribed by GSA / / // FAR (48
CFR) 53.243

 



--------------------------------------------------------------------------------



 



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT CONTINUATION PAGE    
Contract No. N01-HB-87144   Page 2 of 2 Pages Modification No. 26    

1.   ARTICLE B.2. ESTIMATED COST AND FIXED FEE, paragraphs d, e, and g are
revised to read as follows:

  d.   Total funds currently available for payment and allotted to this contract
are increased by $1,018,478 from $17,980,568 to $18,999,046 of which $17,935,183
represents the estimated costs, and of which $1,063,863 represents the fixed
fee. For further provisions on funding, see the LIMITATION OF FUNDS clause
referenced in Part II, ARTICLE I.2. Authorized Substitutions of Clauses.     e.
  It is estimated that the amount currently allotted will cover performance of
the contract through April 30, 2011.     g.   Future increments to be allotted
to this contract are estimated as follows: *NONE*

2.   ARTICLE G.1. is deleted in its entirety and is replaced with the following:
      ARTICLE G.1. CONTRACTING OFFICER’S TECHNICAL REPRESENTATIVE (COTR):

The following Contracting Officer’s Technical Representatives (COTR) will
represent the Government for the purpose of this contract:

COTR: Elizabeth Wagner
Alternate COTR: Dr. Lisbeth Welniak

    The COTR is responsible for: (1) monitoring the Contractor’s technical
progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the statement of work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and (5)
assisting in the resolution of technical problems encountered during
performance.       The alternate COTR is responsible for carrying out the duties
of the COTR only in the event that the COTR can no longer perform his/her duties
as assigned.       The Contracting Officer is the only person with authority to
act as agent of the Government under this contract. Only the Contracting Officer
has authority to: (1) direct or negotiate any changes in the statement of work;
(2) modify or extend the period of performance; (3) change the delivery
schedule; (4) authorize reimbursement to the Contractor for any costs Incurred
during the performance of this contract; or (5) otherwise change any terms and
conditions of this contract.       The Contracting Officer hereby delegates the
COTR as the Contracting Officer’s authorized representative responsible for
signing software license agreements issued as a result of this contract.      
The Government may unilaterally change its COTR designation.   3.   SECTION J.
LIST OF ATTACHMENTS – Attachment 3., Financial Report of Individual
Project/Contract, NIH 2706, Page 1 is deleted in its entirety and the attached
Page 1 is substituted thereof.

 



--------------------------------------------------------------------------------



 



                 
National Institutes of Health
  Project Task:   Contract No:   Date of Report:    
 
               

Financial Report of Individual
Project/Contract
  Maintenance of NHLBI Biological
Specimen Repository  
N01-HB-87144       0990-0134
0990-0131
Complete this form in accordance with
accompanying instructions   Reporting Period:   Contractor Name and Address:
SeraCare Life Sciences, Inc. DBA SeraCare BioServices
217 Perry Parkway
Gaithersburg, Maryland 20877

                                                                               
              Cumulative                                   Funded              
          Incurred                           Estimated   Contract   Variance    
Percentage of           Cost at End   Incurred   Cumulative   Estimated   Cost
at   Amount   (Over or     Effort/Hours           of Prior   Cost-Current   Cost
to Date   Cost to   Completion   Through   Under) Expenditure Category   Funded
  Actual   Period   Period   (D + E)   Complete   (F + G)   April 30, 2011  
(I-H) A   B   C   D   E   F   G   H   I   J
Principal Investigator
                                                                       
Laboratory Staff
                                                                       
Data Entry
                                                                       
Total Direct Labor
                                                          $ 4,737,552          
Materials & Supplies
                                                          $ 1,447,589          
Other Direct Costs
                                                          $ 721,919          
Travel
                                                          $ 13,059          
Freezers/Freezer Equipment
                                                          $ 1,290,050          
Information Management Systems Subcontract
                                                          $ 808,592          
Subcontract-2
                                                          $ 1,000          
Contract Generated Revenue
                                                          $ (14.000 )        
Subtotal
                                                          $ 9,005,762          
Overhead @
                                                          $ 7,359,693          
G&A@
                                                          $ 1,569,728          
Total Costs Excluding Fixed Fee
                                                            17,935,183          
Fixed Fee
                                                          $ 1,063,863          
Total Cost Plus Fixed Fee
                                                          $ 18,999,046          

 